 



Exhibit 10.02
FIRST AMENDMENT TO THE
ALLIED WASTE INDUSTRIES, INC.
2005 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
     THIS AMENDMENT is made and entered into on February 9, 2006, by Allied
Waste Industries, Inc. (“Company”).
R E C I T A L S:
     1. The Employer maintains the Allied Waste Industries, Inc. 2005
Non-Employee Director Equity Compensation Plan, which was made effective May 20,
2005 (“Plan”);
     2. The Employer has reserved the right to amend the Plan in whole or in
part; and
     3. The Employer intends to amend the Plan.
     THEREFORE, the Employer hereby adopts this Amendment as follows:
     1. Section 8(b) of the Plan is hereby amended to read as follows:
     If an Eligible Director elects to have his or her Cash Fee Award paid in
Common Stock, the number of shares shall be determined by dividing the dollar
amount of the Cash Fee Award to be paid in the form of shares by the Fair Market
Value of one share of Common Stock on the last day of the calendar quarter in
which the Cash Fee Award is earned; provided, however, that the number of shares
of Common Stock shall be rounded downward such that no fractional share shall be
issued.
     2. The Effective Date of this Amendment shall be May 20, 2005.
     3. Except as amended, all of the terms and conditions of the Plan shall
remain in full force and effect.

              ALLIED WASTE INDUSTRIES,          INC., a Delaware corporation
 
       
 
  By    
 
       
 
       
 
  Title    
 
       

